Title: To James Madison from Jenkin Whiteside, [ca. January 1810]
From: Whiteside, Jenkin
To: Madison, James


        
          Sir
          [ca. January 1810]
        
        As it is important to the interest of the United States and the inhabitants of the Territory of Louisiana, that a Suitable character Should be Selected for Governor of that Territory, I have taken the Liberty of naming to you Anthony Butler esquire—a Gentleman possessing Superior qualifications for that place to any that I have heard spoken of as candidates for it. Mr Butler formerly lived in South Carolina, where he practised Law and Served some time in their Legislature—he now lives in the vicinity of Russellville, Kentuckey but intends Settling in Louisiana or Orleans Territory—he is rich and connected by marriage with Several wealthy & influencial people. Mr Butler possesses handsome Talents, good information, agreeable manners & knowledge of men, and has no propensity for intrigueing or Speculating.
        I know that Mr Butler will accept of that appointment if placed in his power and discharge the duties of it with ability & in a Satisfactory manner, but he never will resort to any means to obtain it, further than to make known his consent to accept of it. Knowing the many complaints that have been made against Territorial Governors and beleiving that Mr Butler merits the appointment in preference to any other man, who would accept of it, I have deemed it my duty to introduce him to your consideration, that you may have a greater number to Select from and an opportunity to appoint one, whose conduct would not merit censure.
        I have no personal or interested motive in recommending Mr Butler—he is not connected with me in any manner, was never in any particular habits of intimacy with me and is not a citizen of the State I represent. I beleive Genl, Sumpter knows Mr Butler—Major Freeman and Coll. Weakley are acquainted with him—it you wish any further information of his character I can procure the opinion of Several Gentlemen, who have no personal object in recommending him. I have the honor to be with much cons⟨ide⟩ration your most ⟨obt⟩
        
          Jenkin Whiteside
        
       